
	

113 HRES 621 IH: Reaffirming the commitment of the House of Representatives to the First Amendment to the Constitution and the vital freedom of speech protections it provides for Americans.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 621
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Scalise (for himself and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Reaffirming the commitment of the House of Representatives to the First Amendment to the
			 Constitution and the vital freedom of speech protections it provides for
			 Americans.
	
	
		Whereas the First Amendment to the Constitution, adopted on December 15, 1791, provides that Congress shall make no law respecting an establishment of religion, or prohibiting the free
			 exercise thereof; or abridging the freedom of speech, or of the press; or
			 the right of the people peaceably to assemble, and to petition the
			 Government for a redress of grievances;
		Whereas the First Amendment has been and is a beacon of light and freedom to the rest of the world
			 in its protections to the American people from overreaching by the
			 Government;
		Whereas, for more than two centuries, men and women have died to defend the Constitution and the
			 Nation’s precious freedoms;
		Whereas every member of the House of Representatives takes an oath to protect and defend the
			 Constitution;
		Whereas the First Amendment provides broad freedom of speech protections to allow individuals to
			 participate in the Nation’s representative democracy;
		Whereas amending the Bill of Rights would erode those precious freedoms that strengthen the
			 Nation’s democracy; and
		Whereas the masterful design of the Nation’s Founders, in particular the authors of the First
			 Amendment, should not be tampered with or rewritten: Now, therefore, be it
	
		That the House of Representatives reaffirms its commitment to the First Amendment to the
			 Constitution, as written, and the protections it affords to the American
			 people that are vital to the Nation’s democracy.
		
